Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In order to provide an initial examination and search, the examiner interprets claim 7 a claiming a surgical or medical tool.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (U.S. Patent 6,866,628).

Regarding claim 1, Goodman et al. disclose an adjustable retaining arm (“articulating arm 20 comprises a plurality of "ball and socket" links 120, as illustrated in FIGS. 1B and 1C”, see col. 4:23-37 and figure 1A) comprising:
plural rigid arm segments ("ball and socket" links 120, see col. 4:23-37 and figure 1A-1C) arranged end-to-end along a longitudinal axis of the arm and forming articulation joints between adjacent axial ends of the arm segments, wherein the arm segments include axial passageways (“hole” 123, see col. 4:38-45 and figures 1A-1C) extending through the arm segments;
a cable (“cable 40 passes through hole of all of the links,” see col. 4:46-55 and figures 1A-1C) extending through the axial passageways of the arm segments;
a mounting platform (comprising “turret halves” 206, and 216, see col. 5:11-56 and figures 1A, 2A, and 2C) coupled to a proximal end of the arm segments, the mounting platform configured to attach and detach a proximal end of the arm to and from a rigid support structure (“Pivot mount” 240, see col. 5:30-55, col. 7:20-49 and figures 1A, 2A, 2C, and 2F) that is fixable relative to a support structure, the mounting platform configured to couple and decouple a proximal end of the cable to and from a cable tensioning device; and
a surgical tool adapter (“tightening/spreading mechanism” 21, see col. 4:6-22 and figure 1A) coupled to the arm segments and configured to hold a surgical tool (“suction pods” 22, see col. 4:6-22 and figure 1A);
wherein the arm has an adjustable state when tension in the cable is less than an operative tension, wherein in the adjustable state the arm can be manually arranged in a desired position by articulation at the joints between the arm segments such that the surgical tool can be placed in a desired position relative to a surgical patient (see col. 4:46 – col. 5:11, col. 5:57 – col. 6:42); and
wherein the arm has a rigid state when tension in the cable is at least the operative tension, wherein in the rigid state the tension in the cable applies axial compression along the arm segments and creates frictional resistance or mechanical interlocking in the joints between the arm segments that is sufficient to restrict the arm from articulating and holds the surgical tool in the desired position (see col. 4:46 – col. 5:11, col. 5:57 – col. 6:42).
Regarding claims 2-3, Goodman et al. disclose the claimed invention, see figures 1B and 1C.

Regarding claim 4, Goodman et al. disclose the claimed invention, see col. 5:4-11, wherein the examiner has interpreted the “roughened areas” and “other friction enhancing or mechanical interlocking features at the joints between the arm segments” to bet met by the “textured surface.”

Regarding claim 5, Goodman et al. disclose “the arm segments include interlocking features at the joints between the arm segments such that the interlocking features engage when the arm is in the rigid state and restrict the joints from articulating,” see the incorporation by reference in its entirety (see Goodman et al. col. 1:62 – col. 2:12) of Boone et al. (U.S. Patent 6,464,629) (formerly application 09/396,047), wherein it is disclosed the adjoining segments or links 120 have mating “dimples 127 and hemispheres 128,” see col. 5:45-65 and figure 1E.

Regarding claim 7, Goodman et al. disclose a “tightening/spreading mechanism 21” and a suctioning tool (“suctioning pods” 22) disposed at the end of the adjustable arm, see col. 4:6-22 and figures 1A and 3B.

Regarding claim 9, Goodman et al. disclose a “the arm can be positioned in a ring shape or partial ring shape around a surgical site in a patient, with two or more surgical tools mounted on the arm at different axial positions along the arm such that the surgical tools can engage the surgical site in different locations.” Because there is nothing in the specification limiting the examiner interprets each of the three suction pods 316 (or 318) as different surgical tools, thus yielding three different axial positions.

Regarding claims 11 and 12, Goodman et al. disclose the claimed invention.  The recitations of claims 11 and 12 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 13, Goodman et al. disclose a proximal adapter (“spherical projection 204 is formed on the distal end of turret half 206,” see col. 5:11-30 and figures 2A, 2C, and 2F) that couples the arm segments to the mounting platform, the proximal adapter forming an articulable joint with one of the arm segments and forming a fixed attachment to the mounting platform.

Regarding claim 14, Goodman et al. disclose an adjustable retaining arm system comprising:
a rigid support structure (comprising: “pivot mount” 240, see col. 5:12-56 and figures 1A, 2A and 2C);
an arm comprising rigid arm segments ("ball and socket" links 120, see col. 4:23-37 and figure 1A-1C) arranged along a longitudinal axis of the arm and forming articulation joints between the arm segments, a cable (“cable 40 passes through hole of all of the links,” see col. 4:46-55 and figures 1A-1C) extending through the arm segments, a proximal mounting platform (“second turret” half 216, see col. 5:31-56 and figures 2A and 2C) coupled to a proximal end of the arm segments and configured to attach and detach the arm from the rigid support structure, and a tool adapter (“tightening/spreading mechanism” 21, see col. 4:6-22 and figure 1A) configured to couple a tool to the arm;
a cable tensioning system (“washers 226 and sleeve 228,” see col. 5:11-30 and figures 2A, 2C, and 2F) supported by the rigid support structure and comprising a receiver that engages a proximal end of the cable (“sleeve” 228) and an actuator (the “crimped” portion(s) of the sleeve, see col. 5:57 – col. 6:4 and figures 2A, 2C, and 2F) that applies tension on the cable;
a user input device (“handle” 23, see col. 4:6-37 and figures 1A, 2A-2C, 2E, and 2F); and
a control system (comprising “threaded member” 222 and “with a hexagonally shaped distal portion 220,” see col. 6:5-25 and figures 1A, 2A-2C, 2E, and 2F) configured to receive user input from the user input device, and based on the user 
wherein in the adjustable state the arm can be arranged in a desired position by articulation at the joints between the arm segments such that the tool coupled to the arm can be placed in a desired position relative to a tool subject, and in the rigid state the tension in the cable applies sufficient axial compression along the arm to restrict the arm from articulating and to hold the tool in the desired position (see col. 4:46 – col. 5:11, col. 5:57 – col. 6:42).

Regarding claim 15, Goodman et al. disclose the claimed invention, see the hand actuated input device (“handle” 23) positioned on the support structure (“pivot mount” 240) in figures 1A, 2A, 2C and 2F.

Regarding claims 16-17 and 20, Goodman et al. disclose the claimed invention.  The recitations of claims 16, 17 and 20 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 18, Goodman et al. disclose the claimed invention.  The recitation of claim 18 is recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). 
It should be noted the handle, cable, and control system disclosed by Goodman et al. allow for a continuously variable amount of tension.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 6,866,628) as applied to claim 1 above, and further in view of Hinman et al. (U.S. Patent 7,828,808).

Regarding claim 6, Goodman et al. disclose the invention including the arm segments (“links” 120) comprise metals or polymers, see col. 4:46 – col. 5:11.
Goodman et al. fail to explicitly recite “the arm segments comprise linings or inserts comprising polymeric material at engagement locations between adjacent arm segments.”
The specification does not define “lining(s)” or “liners.”  Here the examiner interprets “linings” as “a layer of different material covering the inside surface of something.” What is important here is the “of different material” portion of the definition. If “of different material” was not needed, then an anticipation rejection would be in order (supported by the citation above).
The examiner finds that a coating of a different material, a material that is a polymer would meet (or make obvious) this limitation.
Like Goodman et al., Hinman et al.
This coating of a hydrophilic polymer is a layer of different material than material used by Goodman et al., and the coating covers all surfaces of the links (including the engagement surfaces.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodman et al., as taught by Hinman et al., to coat the arm segments or links with a hydrophilic polymer in order to provide a lubricious coating which enhances selective articulation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 6,866,628) as applied to claim 1 above, and further in view of Vogtherr et al. (U.S. Patent Application Publication 2016/0030031).

Regarding claim 8, Goodman et al. show the invention above,
but fail to explicitly recite “in addition to the surgical tool adapter, at least some of the arm segments are configured to receive and retain a surgical tool.”
Vogtherr et al. disclose a medical device very similar Goodman et al., including a rigid support structure, an arm (14, and its cognates) comprising a plurality of arm segments (82, and its cognates), and tensioning cable (48, and its cognates), and even the type of medical tool (16, and its cognates) at the distal end. Vogtherr et al. teach placing: 1) the cable (or pull rope 48, or its cognates (48’ or 48’’)) within the lumen or passageway defined by the arm segments (82, 82’, or 82’’), 2) the energy transmission lines (90 or 90’ – which delivery electrical energy to the distal medical tool/probe) within the lumen or passageway defined by the arm segments (82, 82’, or 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodman et al., as taught by Vogtherr et al., to place: 1) the cable within the lumen or passageway defined by the arm segments, 2) the energy transmission lines within the lumen or passageway defined by the arm segments, and 3) the vacuum line within the lumen or passageway defined by the arm segments in order to provide a more compact and efficient modality delivery and to protect these three types elements against external influences.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 6,866,628) in view of Vogtherr et al. (U.S. Patent Application Publication 2016/0030031) as applied to claim 8 (and in turn claim 1) above, and further in view of Yee et al. (U.S. Patent Application Publication 2011/0028797).

Regarding claim 10, Goodman et al. in view of Vogtherr et al. show the invention above,
but fail to explicitly recite “a sleeve around the arm segments that contains one or more cords or wires extending along the arm to one or more surgical tools coupled to the arm.”
Like both Goodman et al. and Vogtherr et al., Yee et al. disclose a medical device comprising an adjustable arm (“articulated arm” 24, see [0055] and figures 1-5) comprised of a plurality of arm segments (“linked segments” 38, see [0055] and figures 1-5) and teach providing a sleeve (“protective barrier” 64, see [0062] and figures 5, and 7, 7A, 7B, and 8) in order “maintain a sterility”.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodman et al. and Vogtherr et al., as taught by Yee et al., to place a flexible sleeve around the adjustable arm in order to “maintain sterility” of the arm (and in turn its interior components.
It should be noted the combination of Goodman et al. and Vogtherr et al. provides the “one or more cords or wires extending along the arm to one or more surgical tools coupled to the arm” (which are located internal within the adjustable arm) and the Yee et al. teach covering the adjustable arm with the flexible sleeve.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al. (U.S. Patent 6,866,628) as applied to claim 14 above, and further in view of Michelson (U.S. Patent 5,513,827).

Regarding claim 19, Goodman et al. show the invention above,
but fail to explicitly recite “a lighting system comprising a cable or cord extending along the arm to a light emitter coupled to the arm.”
Like both Goodman et al., Michelson discloses a medical device comprising an adjustable arm (“gooseneck portion” 260, see col. 5:60-63 and figures 1 and11) comprised of a plurality of arm segments (“series of gooseneck buttons” 272, see col. 6:7-27 and figures 1 and 4) and teach: 
“the use of fibre optics or other illumination sources associated with the instrument holder tip to illuminate the area involved in the surgical procedure. A fibre optic light cord 300 may be attached to the gooseneck portion 260 by way of fibre optic light cord holders 310 which secure the fibre optic light cord 300 to the gooseneck buttons 272 as shown in FIGS. 11 and 12. 
See col. 9:24-35 and figures 11-12.
It should be noted the examiner interprets a lighting system comprising cable or cord to be met (or made obvious) by a fiber optic or fiber optic cable
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodman et al., as taught by Michelson, to “include the use of fibre optics or other illumination sources” which are attached to the outer source of the arm and extend along the arm in order the surgical procedure.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792